 



Exhibit 10-f
ROCKWELL AUTOMATION
DEFERRED COMPENSATION PLAN
Restated on September 6, 2006
The purpose of this Plan is to provide certain specified benefits to a select
group of management and highly compensated employees who contribute materially
to the continued growth, development and future business success of Rockwell
International Corporation and its affiliates. This Plan is unfunded for tax
purposes and for purposes of Title I of ERISA and is a successor to the Rockwell
Collins Deferred Compensation Plan, effective as of June 30, 2001 (the
“Predecessor Plan”). The Plan has been approved so as to continue the provision
of such specified benefits with respect to amounts earned and accrued by
Participants on or after January 1, 2005 and is intended to satisfy and be in
compliance with the provisions of the Internal Revenue Code of 1986 (the “Code”)
as they relate to deferred compensation benefits, with particular emphasis on
§409A of the said Code. If any provision or term of this document would be
prohibited by or inconsistent with the requirements of Section 409A of the Code,
then such provision or term shall be deemed to be reformed to comply with
Section 409A of the Code.
To that end, the Plan is hereby amended and restated, effective as of January 1,
2005, in accordance with the requirements of Section 409A of the Code, subject
to the provisions set forth below:
ARTICLE I: DEFINITIONS
1.010     Account means one of the accounts established for the purpose of
measuring and determining a Participant’s interest in this Plan, such accounts
being the Participant’s Deferral Account and Company Match Account.
1.020     Account Balance means, with respect to each Participant, an account in
the records of the Company equal to the sum of the Participant’s:

(a)  
Deferral Account balance, and
  (b)  
Company Match Account balance.

The Account Balance (and each underlying balance making up such Account Balance)
is a bookkeeping entry only and will be utilized solely as a device for the
measurement and determination of the amounts to be paid to a Participant, or his
designated Beneficiary, pursuant to this Plan.
1.030     Affiliate means:

(a)  
any corporation incorporated under the laws of one of the United States of
America of which the Company owns, directly or indirectly, eighty percent (80%)
or more of the combined voting power of all classes of stock or eighty percent
(80%) or more of the total value of the shares of all classes of stock (all
within the meaning of Code §1563);

 



--------------------------------------------------------------------------------



 



(b)  
any partnership or other business entity organized under such laws, of which the
Company owns, directly or indirectly, eighty percent (80%) or more of the voting
power or eighty percent (80%) or more of the total value (all within the meaning
of Code §414(c)); and
  (c)  
any other company deemed to be an Affiliate by the Company’s Board of Directors.

1.040     Annual Company Match Amount for any Plan Year means the amount
determined in accordance with Section 3.030.
1.050     Annual Deferral Amount means that portion of a Participant’s Base
Annual Salary and/or Incentive Compensation which a Participant elects to have
deferred, in accordance with Article III, for any one Plan Year. In the event of
a Participant’s Retirement, Disability (if deferrals cease in accordance with
Section 9.020), death or a Termination of Employment prior to the end of a Plan
Year, such year’s Annual Deferral Amount will be the actual amount withheld
prior to such event.
1.060     Annual Installment Method means a benefit payment method involving a
series of annual installment payments over the number of years selected by the
Participant in accordance with this Plan, which will be calculated in the manner
set forth in this Section. The Account Balance of the Participant will be
determined as of the close of business on the last business day of the calendar
year. The annual installment will be calculated by multiplying this balance by a
fraction, the numerator of which is one (1), and the denominator of which is the
remaining number of annual payments due the Participant. (By way of example, if
a Participant were to elect a 10-year payment under the Annual Installment
Method, the first payment would be one-tenth (1/10) of the Account Balance,
calculated as described in this definition. The following year, the payment
would be one-ninth (1/9) of the Account Balance, calculated as described in this
definition.) Each annual installment will be paid within the first sixty
(60) days of the calendar year following the applicable year.
1.070     Base Annual Salary means the annual cash compensation relating to
services performed during any calendar year, whether or not paid in such
calendar year or included on the Federal Income Tax Form W-2 for such calendar
year, excluding bonuses, commissions, overtime, fringe benefits, stock options,
relocation expenses, incentive payments, non-monetary awards, directors fees and
other fees, automobile and other allowances (whether or not such allowances are
included in the Employee’s gross income) paid to a Participant for employment
services rendered. Base Annual Salary will be calculated before reduction for
compensation voluntarily deferred or contributed by the Participant pursuant to
all qualified or non-qualified plans of the Company or any Affiliate and will be
calculated to include amounts not otherwise included in the Participant’s gross
income under Code §125, 402(e)(3), 402(h), or 403(b), pursuant to plans
established by the Company or an Affiliate; provided, however, that all such
amounts will be included in compensation only to the extent that, had there been
no such plan, the amount would have been payable in cash to the Participant.
1.080     Beneficiary means one or more persons, trusts, estates or other
entities, designated in accordance with Article X who or which are entitled to
receive benefits under this Plan upon the death of a Participant.

2



--------------------------------------------------------------------------------



 



1.090     Beneficiary Designation Form means the form established from time to
time by the Committee or its delegate that a Participant completes, signs and
returns to the Committee or its delegate, in order to designate one or more
Beneficiaries.
1.100     Board of Directors means the Company’s Board of Directors.
1.110     Change of Control means any of the following occurring at any time
after June 29, 2001:

(a)  
The acquisition by any individual, entity or group (within the meaning of
§13(d)(3) or §14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (1) the
then outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (2) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change of Control: (w) any acquisition directly from the Company,
(x) any acquisition by the Company, (y) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company, Rockwell or any
corporation controlled by the Company or Rockwell or (z) any acquisition
pursuant to a transaction which complies with clauses (1), (2) and (3) of
subsection (c) of this Section 1.110; or
  (b)  
Individuals who, as of September 2, 1998, constitute the Board of Directors of
the Company (the “Incumbent Board”) cease for any reason to constitute at least
a majority of the Board of Directors; provided, however, that any individual
becoming a director subsequent to that date whose election, or nomination for
election by the Company’s shareowners, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors; or
  (c)  
Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company or the
acquisition of assets of another entity (a “Company Transaction”), in each case,
unless, following such Company Transaction, (1) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Company Transaction beneficially own, directly or
indirectly, more than 60% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Company Transaction (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior

3



--------------------------------------------------------------------------------



 



   
to such Company Transaction of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, (2) no Person
(excluding any employee benefit plan (or related trust) of the Company, of
Rockwell or of such corporation resulting from such Company Transaction)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then outstanding shares of common stock of the Company corporation from such
Company Transaction or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Company Transaction and (3) at least a majority of the members of
the board of directors of the corporation resulting from such Company
Transaction were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board of Directors, providing for
such Company Transaction; or
  (d)  
Approval by the Company’s shareowners of a complete liquidation or dissolution
of the Company.

1.120     Code means the Internal Revenue Code of 1986, as from time to time
amended.
1.130     Committee means the Compensation and Management Development Committee
of the Board of Directors.
1.140     Company means Rockwell Automation, Inc., a Delaware corporation and
its predecessor, Rockwell International Corporation.
1.150     Company Match Account means:

(a)  
the sum of all of a Participant’s Annual Company Match Amounts,
  (b)  
adjusted by amounts credited or debited (gains or losses) thereto, in accordance
with the provisions of Section 4.020(b), as such provisions relate to such
Company Match Account, and
  (c)  
reduced by any amount debited thereon equal to the amount of all distributions
made to the Participant or his Beneficiary pursuant to this Plan which are
related to such Company Match Account.

1.160     Deduction Limitation means the following described limitation on a
benefit that may otherwise be distributable pursuant to the provisions of this
Plan. Except as otherwise provided, this limitation will be applied to all
distributions that are “subject to the Deduction Limitation” under this Plan. If
the Company determines in good faith prior to a Change of Control that there is
a reasonable likelihood that any compensation paid to a Participant for a
taxable year of the Company would not be deductible by the Company solely by
reason of the limitation under Code §162(m), then, to the extent deemed
necessary by the Company to ensure that the entire amount of any distribution to
the Participant pursuant to this Plan prior to the Change of Control is
deductible, the Company may defer all or any portion of a distribution under
this Plan. Any amounts deferred pursuant to this limitation will continue to be
credited/debited with additional amounts in accordance with Section 4.020(b),
even if such amount is being paid out in installments. The amounts so deferred
and amounts credited thereon will be distributed to the

4



--------------------------------------------------------------------------------



 



Participant or his Beneficiary (in the event of the Participant’s death) at the
earliest possible date, as determined in good faith by the Company, on which the
deductibility of compensation paid or payable to the Participant for the taxable
year of the Company during which the distribution is made will not be limited by
§162(m), or if earlier, the effective date of a Change of Control.
Notwithstanding anything to the contrary in this Plan, the Deduction Limitation
will not apply to any distributions made after a Change of Control.
1.170     Deferral Election means an election made pursuant to Article III by a
Participant to defer receipt of a part of his Base Annual Salary or to defer
receipt of all or a part of his Incentive Compensation.
1.180     Deferral Election Form means the form established from time to time by
the Committee or its delegate that a Participant completes, signs and returns to
the Committee or its delegate to make a Deferral Election pursuant to
Article III, in order to defer receipt of a part of his Base Annual Salary or to
defer receipt of all or a part of his Incentive Compensation.
1.190     Determination Date which only has applicability with respect to the
provisions of Appendix A of this Plan, as such appendix applies to the interests
of individuals who were participants in a Predecessor Plan and as it defines the
value from time to time of amounts deferred under such Predecessor Plans prior
to the Effective Date, means the last day of each calendar year quarter (i.e.,
March 31st, June 30th, September 30th and December 31st).
1.200     Disability means the inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months. Notwithstanding the foregoing, a
Participant shall not be considered to have a termination of employment due to
Disability unless the Participant has had a Separation from Service.
1.210     Effective Date means June 1, 2000 for this Plan.
1.220     Eligible Employee means any Employee who is employed in the United
States by the Company or an Affiliate and whose Base Annual Salary as of the
beginning of a Plan Year is equal to or greater than One Hundred Thousand
Dollars ($100,000.00); provided, however, that effective January 1, 2006, such
Base Annual salary requirement shall be One Hundred and Twenty-Five Thousand
Dollars ($125,000.00).
1.230     Employee means any person who is employed by the Company or by an
Affiliate.
1.240    Employee Matters Agreement means the Employee Matters Agreement, dated
as of June 29, 2001, by and among Rockwell International Corporation, Rockwell
Collins, Inc. and Rockwell Scientific Company LLC.
1.250     ERISA means the Employee Retirement Income Security Act of 1974, as
from time to time amended.
1.260     Exchange Act means the Securities Exchange Act of 1934, as amended.

5



--------------------------------------------------------------------------------



 



1.270     Incentive Compensation means any award payable to a Participant under
an Incentive Compensation Plan sponsored by the Company or an Affiliate which,
but for a Deferral Election under the Plan, would be paid to the Participant and
considered to be “wages” for purposes of United States federal income tax
withholding.
1.280     Incentive Compensation Deferral means a deferral by a Participant of
part or all of his Incentive Compensation otherwise payable to him with respect
to a particular fiscal year of the Company.
1.290     Incentive Compensation Deferral Account means:

(a)  
the sum of all of a Participant’s Incentive Compensation Deferrals,
  (b)  
adjusted by amounts credited or debited (gains or losses) thereto, in accordance
with the provisions of Section 4.020(b) which are related to such Incentive
Compensation Deferral Account, and
  (c)  
reduced by any amount debited thereon equal to the amount of all distributions
made to the Participant or his Beneficiary pursuant to this Plan which are
related to such Incentive Compensation Deferral Account.

1.300    Interest Rate. One-twelfth of the annual interest rate for quarterly
compounding that is one hundred and twenty percent (120%) of the “applicable
Federal long-term rate” determined by the Secretary of the Treasury pursuant to
Code §1274(d), or any successor provision, as applicable for each of the months
in the three-month period ending on the last day of each calendar year quarter.
1.310    Measurement Funds means the investment vehicles offered under this Plan
which are identified and described in Appendix B, each of whose purpose is to
mirror, to the greatest extent reasonably possible, the investment performance
of a particular benchmark mutual fund sponsored and offered by Fidelity
Investments, each of which benchmark mutual funds is also described in the said
Appendix B.
1.320    Named Fiduciary means the Committee, its delegates, the Trustee and,
following the occurrence of a Change of Control, the third-party fiduciary
described in Section 13.020 of this Plan.
1.330     Non-Qualified Savings Plan means the Rockwell Automation Non-Qualified
Savings Plan, as amended from time to time.
1.340     Participant means an Eligible Employee:

(a)  
who elects to participate in the Plan;
  (b)  
who signs a Participation Agreement Form and a Beneficiary Designation Form;
  (c)  
whose signed Participation Agreement Form and Beneficiary Designation Form are
accepted by the Committee or its delegate;

6



--------------------------------------------------------------------------------



 



(d)  
who commences participation in the Plan; and
  (e)  
who has not elected to terminate participation in the Plan.

A spouse or former spouse of a Participant will not be treated as a Participant
in the Plan or have an Account Balance under the Plan, even if the spouse or
former spouse has an interest in the Participant’s benefits under the Plan as a
result of applicable law or property settlements resulting from legal separation
or divorce.
Notwithstanding any other provision of this Plan to the contrary, no Eligible
Employee or any other person, individual or entity shall become a Participant in
this Plan on or after the day on which a Change of Control occurs.
1.350     Participation Agreement means a written agreement, as may be amended
from time to time, which is provided by an Eligible Employee or Participant to
Committee or its delegate and is then accepted and approved by the said
Committee or delegate. Each such Participation Agreement will provide for the
entire benefit to which such Participant is entitled under the Plan. The
Participation Agreement bearing the latest date of acceptance by the Committee
or its delegate will supersede all previous such Participation Agreements in
their entirety and will govern the Eligible Employee’s or Participant’s
entitlement to benefits hereunder. The terms of any such Participation Agreement
may be different for a particular Participant and may provide additional
benefits not set forth in the Plan or may limit the benefits otherwise provided
under the Plan; provided, however, that any such additional benefits or benefit
limitations must be agreed to by both the Committee or its delegate and the
Participant.
1.360     Plan means this Rockwell Automation Deferred Compensation Plan, which
is evidenced by this instrument and by the forms associated with the said
instrument, as they may be amended from time to time.
1.370     Plan Year means each twelve-month period ending on the last day of
December.
1.380    Predecessor Plan means the deferred compensation arrangements (namely
the Rockwell International Corporation Deferred Compensation Plan and the
Allen-Bradley Company, Inc. Deferred Compensation Plan) which were in effect and
applicable to certain of the Participants hereunder immediately prior to the
Effective Date of this Plan, as such arrangements were administered during the
period preceding such Effective Date, it being specifically understood and
herein provided that such Predecessor Plans form parts of this Plan. To the
extent a Predecessor Plan remains in effect with respect to a Participant, it
will be governed by the terms of this Plan, except as otherwise provided in
Appendix A.
1.390     Pre-Retirement Survivor Benefit means the benefit set forth in
Article VII.
1.400     Qualified Savings Plan means the Rockwell Automation Retirement
Savings Plan for Salaried Employees, as amended from time to time.
1.410    Retirement, Retire(s) or  Retired means, with respect to an Employee,
severance from employment with the Company and all of its Affiliates for any
reason other than a leave of absence, death or Disability on or after the
attainment of his normal retirement or early

7



--------------------------------------------------------------------------------



 



retirement age. Notwithstanding the foregoing, a Participant shall not be
considered to have Retired until such Participant has had a Separation from
Service.
1.420     Retirement Benefit means the benefit set forth in Article VI.
1.430     Salary Deferral Account means:

(a)  
the sum of all of a Participant’s Annual Salary Deferral Amounts,
  (b)  
adjusted by amounts credited or debited (gains or losses) thereto, in accordance
with the provisions of Section 4.020(b), as such provisions relate to such
Salary Deferral Account, and
  (c)  
reduced by any amount debited thereon equal to the amount of all distributions
made to the Participant or his Beneficiary pursuant to this Plan which are
related to such Salary Deferral Account.

1.440     Separation from Service means a termination of employment with the
Company and all affiliates of the Company for any reason (including Retirement,
death, Disability or other termination) subject to the following:
          (a)     The employment relationship is treated as continuing intact
while the individual is on military leave, sick leave, or other bona fide leave
of absence (such as temporary employment by the government) if the period of
such leave does not exceed six months, or if longer, so long as the individual’s
right to reemployment with the Company is provided either by statute or by
contract. If the period of leave exceeds six months and the individual’s right
to reemployment is not provided either by statute or by contract, the employment
relationship is deemed to terminate on the first date immediately following such
six-month period.
          (b)     Whether a termination of employment has occurred is determined
based on the facts and circumstances. Where an employee either actually or
purportedly continues in the capacity of an employee, such as through the
execution of an employment agreement under which the employee agrees to be
available to perform services if requested, but the facts and circumstances
indicate that the employer and the employee did not intend for the employee to
provide more than insignificant services for the employer, an employee will be
treated as having a Separation from Service. For purposes of the preceding
sentence, an employer and employee will not be treated as having intended for
the employee to provide insignificant services where the employee continues to
provide services as an employee at an annual rate that is at least equal to
20 percent of the services rendered, on average, during the immediately
preceding three full calendar years of employment (or, if employed less than
three years, such lesser period). Where an employee continues to provide
services to a previous employer in a capacity other than as an employee, a
Separation from Service will not be deemed to have occurred if the former
employee is providing services at an annual rate that is 50 percent or more of
the services rendered, on average, during the immediately preceding three full
calendar years of employment (or if employed less than three years, such lesser
period) and the annual remuneration for such services is 50 percent or more of
the annual remuneration earned during the final three full calendar years of
employment (or if less, such lesser period). For purposes of this definition,
the annual rate of providing services is determined based upon the measurement
used to determine the individual’s base compensation (for example, amounts of
time required to earn salary, hourly wages, or payments for specific projects).

8



--------------------------------------------------------------------------------



 



1.450     Short-Term Payout means the payout set forth in Section 5.010 of the
Plan.
1.460     Termination Benefit means the benefit set forth in Article VIII.
1.470    Termination of Employment means the severing of a Participant’s
employment with the Company and all Affiliates, voluntarily or involuntarily,
for any reason other than Retirement, Disability, death or an authorized leave
of absence. Notwithstanding the foregoing, a Participant shall not be considered
to have a Termination of Employment for purposes of this Plan unless the
Participant has had a Separation from Service.
1.480     Third-Party Administrator means an independent third party selected by
the Trustee and approved by the individual who, immediately prior to a Change of
Control, was the Company’s Chief Executive Officer or, if not so identified, the
Company’s highest ranking officer (the “Ex-CEO”).
1.490     Trust means the master trust established by agreement between the
Company and the Trustee, which will be a grantor trust.
1.500     Trustee means Wells Fargo Bank N.A., or any successor trustee of the
Trust described in Section 1.490 of this Plan.
1.510     Unforeseeable Financial Emergency means an unanticipated emergency
that is caused by an event beyond the control of the Participant which would
result in severe financial hardship to the Participant and which itself results
from:

(a)  
a sudden and unexpected illness or accident of the Participant or the spouse or
a dependent (as defined in Code Section 152(a)) of the Participant,
  (b)  
a loss of the Participant’s property due to casualty, or
  (c)  
such other extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant, all as determined in the
discretion of the Committee or its delegate.

ARTICLE II: PARTICIPATION
2.010     Select Group Defined. Since participation in the Plan is intended to
be limited to a select group of management and highly compensated Employees, the
Plan is only available to Eligible Employees of the Company and its Affiliates.
2.020     Commencement of Participation. As a condition to initial participation
in this Plan, each Eligible Employee who wishes to participate in the Plan will
be required to complete, execute and return to the Committee or its delegate a
Participation Agreement Form and a Beneficiary Designation Form.

(a)  
Prior to January 1, 2005, in the case of such an Eligible Employee’s initial
election to become a Participant in a particular Plan Year, such documentation
must be provided by the Eligible Employee to the Committee or its delegate
within sixty (60) days following

9



--------------------------------------------------------------------------------



 



   
his being notified of his status as an Eligible Employee. Effective on and after
January 1, 2005, such documentation must be provided by the Eligible Employee to
the Committee or its delegate within thirty (30) days following his attaining
the status of Eligible Employee.
  (b)  
If an Eligible Employee has met all enrollment requirements set forth in this
Plan and required by the Committee or its delegate (including returning all
required documents to the Committee or its delegate) in the time frames
described in the above subsections, that Eligible Employee will become a Plan
Participant on the first day of the month following the month in which he
completes all such enrollment requirements, except that, if an individual
becomes an Eligible Employee during the last three months of a calendar year,
that Eligible Employee will become a Plan Participant on the first day of the
next calendar year.

If an Eligible Employee fails to meet all such requirements within the period
required, in accordance with subsection (a) of this Section, that Eligible
Employee will not be entitled to participate in the Plan until the first day of
a subsequent Plan Year following the delivery to and acceptance by the Committee
or its delegate of the required documents. In addition, the Committee or its
delegate will establish from time to time such other enrollment requirements as
it determines in its sole discretion are necessary.
2.030     Termination of Participation and/or Deferrals. If the Committee or its
delegate determines in good faith that a Participant no longer qualifies as a
member of a select group of management or highly compensated employees, as
membership in such group is determined in accordance with ERISA §§201(2),
301(a)(3) and 401(a)(1), the Participant shall be prevented from making future
deferral elections.
ARTICLE III: DEFERRAL AND COMPANY MATCH CREDITS
3.010     Base Annual Salary Deferral. Each Plan Participant will be permitted
to make an irrevocable election to defer (such Deferral Election to be made in
whole percentages) receipt of an amount equal to one percent (1%) through fifty
percent (50%) of his Base Annual Salary.

(a)  
If an Eligible Employee first becomes a Participant after the first day of a
Plan Year, the Base Annual Salary Deferral will be for an amount equal to the
percentage set forth above, multiplied by a fraction, the numerator of which is
the number of complete months remaining in the Plan Year and the denominator of
which is twelve (12), with the effect that the Participant’s deferred Base
Annual Salary would be limited to the amount of salary not yet earned by the
Participant as of the date the Participant submits a Participation Agreement
Form to the Company or an Affiliate for acceptance.
  (b)  
For each succeeding Plan Year, a Participant, will be permitted, in his sole
discretion, to make a similar irrevocable election for the following Plan Year
(and such other elections as the Committee or its delegate deems necessary or
desirable) and must deliver such Deferral Election to the Company or an
Affiliate on a new Deferral Election Form before December 1st of the Plan Year
immediately preceding the Plan Year for which the

10



--------------------------------------------------------------------------------



 



   
deferral is intended. If no such Deferral Election Form is timely delivered for
a Plan Year, the Annual Deferral Amount will be zero for that Plan Year.
  (c)  
During each Plan Year, the Base Annual Salary Deferral Amount will be withheld
from each regularly scheduled Base Annual Salary payroll in equal amounts, as
adjusted from time to time for increases and decreases in Base Annual Salary.

3.020     Incentive Compensation Deferral. In addition to the Base Annual Salary
deferral described in the preceding Section, each Participant will be permitted
to irrevocably elect to defer receipt of an amount equal to one percent (1%)
through one hundred percent (100%), such Deferral Election to be made in whole
percentages, of the amount of any Incentive Compensation which he might be
awarded. In general, such Deferral Election will be made on a Deferral Election
Form and will apply to Incentive Compensation to which the Participant might be
entitled for the fiscal year immediately following such Deferral Election.
The Incentive Compensation Deferral Amount will be withheld at the time the said
Incentive Compensation are or otherwise would be paid to the Participant,
whether or not this occurs during the Plan Year itself.
3.030     Annual Company Match Amount. A Participant’s Annual Company Match
Amount for any Plan Year will be equal to the amount that the Company would have
contributed to the Participant’s account in the Qualified Savings Plan as a
matching contribution or other employer contribution to that Plan or would have
credited to such Participant’s account in the Non-Qualified Savings Plan as a
matching credit or other similar credit, but for the fact that the Participant
elected to defer Base Annual Salary pursuant to the provisions of Section 3.010
of this Plan. The Annual Company Match Amount which is attributable to a
Participant’s Annual Salary Deferral Amount for a particular Plan Year will be
calculated in the first month of the immediately succeeding Plan Year and will
be credited to the Participant’s Company Match Account no later than January
31st of such succeeding Plan Year.

(a)  
In the event of a Participant’s Retirement or death, the Participant’s Company
Match Account will be credited with the Annual Company Match Amount for the Plan
Year in which he Retires or dies.
  (b)  
If a Participant is not employed by the Company or an Affiliate as of the last
day of a Plan Year for any reason other than the Participant’s Retirement or
death, the Annual Company Match Amount for such Plan Year will be zero.

Notwithstanding the foregoing, the Company Match Amount shall be reduced for any
Plan Year by the amount necessary to comply with the final regulations issued
under Code Section 409A relating to the coordination of deferral elections under
qualified plan with the benefits provided under nonqualified plans.

11



--------------------------------------------------------------------------------



 



ARTICLE IV: PLAN ACCOUNTS
4.010     Vesting.

(a)  
A Participant will have a one hundred percent (100%) vested interest in his
Deferral Account and in his Company Match Account.
  (b)  
Notwithstanding anything to the contrary contained in this Plan from time to
time, in the event of a Change of Control, a Participant’s Deferral Account,
Company March Account and any other interest of his under this Plan at the time
of the occurrence of the Change of Control will remain one hundred percent
(100%) vested, if such interest is already 100% vested at that time and, if such
interest is not one hundred percent (100%) vested at that time, will immediately
become one hundred (100%) vested.

4.020     Crediting/Debiting of Account Balances. In accordance with, and
subject to, the rules and procedures that are established from time to time by
the Committee or its delegate, in its sole discretion, amounts will be credited
or debited to a Participant’s Account Balance in the manner set forth in the
provisions of this Section; provided, however, that the said provisions will
apply individually to, and be administered separately for, on the one hand, the
Participant’s Salary Deferral and Company Match Accounts and, on the other hand,
his Incentive Compensation Deferral Account, with the intention that that the
Participant will be permitted to make separate elections with respect to each.
Amounts earned and vested hereunder prior to January 1, 2005, and the earnings
on such amounts shall be accounted for separately under the Plan.

(a)  
Allocation to Measurement Funds. A Participant, in connection with his initial
Deferral Election in accordance with Section 3.010 or 3.020 above, will be
permitted to also elect to have one or more Measurement Funds used to determine
the amounts to be credited to his Account Balance and his election will continue
to be in effect thereafter, unless it should be changed in accordance with
subsection (c).
  (b)  
Crediting or Debiting Method. The performance (either positive or negative) of
each elected Measurement Fund will be determined by the Committee or its
delegate, based on the performance of the Measurement Funds themselves. A
Participant’s Account Balance will be credited or debited on a daily basis based
on the performance of each Measurement Fund selected by the Participant, as
determined by the Committee or its delegate in its sole discretion, as though:

  (1)  
a Participant’s Account Balance were actually invested in the Measurement
Fund(s) selected by the Participant as of the close of business on any business
day, at the closing price on that day;
    (2)  
the portion of the Annual Deferral Amount that was actually deferred during any
calendar quarter were invested in the Measurement Fund(s) selected by the
Participant, in the percentages applicable on such day, no later than the close
of business on the first business day after the day on which such amounts are
actually deferred from the Participant’s Base Annual Salary through reductions
in his payroll, at the closing price on such date; and

12



--------------------------------------------------------------------------------



 



  (3)  
any distribution made to a Participant that decreases such Participant’s Account
Balance ceased being invested in the Measurement Fund(s), in the applicable
percentages, no earlier than one business day prior to the distribution, at the
closing price on such date.

(c)  
Transfers among Measurement Funds. The Participant will be permitted to change,
on a daily basis, any previous Measurement Fund election or elections he has
made with regard to his Account Balance. The elections and changes to such
elections which a Participant makes pursuant to this subsection will be made by
means of any method (including any available telephonic or electronic method
which is acceptable to the Committee or its delegate at the time the election or
change is made by the Participant), and may be made at any time and will be
effective as of the New York Stock Exchange closing immediately following the
making of that election or change; provided, however, if it is determined by the
Committee or its delegate that an investment election made by a Participant is
invalid or defective, the Participant’s election, until duly corrected by him,
will be deemed to have been made in favor of whatever short-term, money market
vehicle is available under the Plan at that time.
  (d)  
No Actual Investment. Notwithstanding any other provision of this Plan that may
be interpreted to the contrary, the Measurement Funds are to be used for
measurement purposes only, and a Participant’s election of any such Measurement
Fund, the allocation to his Account Balance thereto, the calculation of
additional amounts and the crediting or debiting of such amounts to a
Participant’s Account Balance will not be considered or construed in any manner
as an actual investment of his Account Balance in any such Measurement Fund. In
the event that the Company or the Trustee, in its own discretion, decides to
invest funds in any or all of the Measurement Funds, no Participant will have
any rights in or to such investments themselves. Without limiting the foregoing,
a Participant’s Account Balance will at all times be a bookkeeping entry only
and will not represent any investment made on his behalf by the Company or the
Trust. The Participant will at all times remain an unsecured creditor of the
Company.
  (e)  
Company Reservation of Rights. Consistent with the preceding sentence, nothing
to the contrary in this Plan or any of its forms or communication material, nor
in any document associated with the Trust, should be interpreted or understood
to provide Participants or their Beneficiaries with any current, direct rights
with respect to the assets held by the Trustee in the Trust.

4.030     Amounts Credited Pursuant to Predecessor Plans. Notwithstanding the
provisions of Section 4.020, in the case of amounts which were credited to any
Predecessor Plan prior to the Effective Date as incentive compensation plan
deferrals, such amounts will be separately accounted for hereunder and will
continue to be adjusted and administered (specifically including application, on
a quarterly basis, of the Interest Rate to a Participant’s account in such
Predecessor Plan) in the manner previously in effect under such Predecessor Plan
and as set forth in Appendix A; provided, however, that, unless otherwise
provided in the said Appendix A, administration of such Predecessor Plan
deferrals will be in accordance with the provisions of this Plan as they apply
to amounts deferred after the Effective Date.

13



--------------------------------------------------------------------------------



 



4.040     FICA and Other Taxes.

(a)  
Annual Deferral Amounts. For each Plan Year in which an Annual Deferral Amount
is being withheld from a Participant, the Company or any Affiliate employing the
Participant will withhold from that portion of the Participant’s Base Annual
Salary and Incentive Compensation which is not being deferred the Participant’s
share of FICA and other employment taxes on such Annual Deferral Amount.
  (b)  
Company Match Amounts. When a participant becomes vested in a portion of his
Company Match Account, the Company or any Affiliate employing the Participant
will withhold from the Participant’s Base Annual Salary and/or Incentive
compensation that is not deferred the Participant’s share of FICA and other
employment taxes.
  (c)  
Distributions. The Company or any Affiliate employing the Participant, or the
Trustee of the Trust, will withhold from any payments made to a Participant
under this Plan all federal, state and local income, employment and other taxes
required to be withheld in connection with such payments, in amounts and in a
manner to be determined in the sole discretion of the Company and the trustee of
the Trust.

ARTICLE V: SHORT-TERM PAYOUTS AND WITHDRAWALS
5.010     Short-Term Payouts. Effective with respect to Account Balances
associated with amounts deferred or credited hereunder prior to January 1, 2005
and in connection with each election to defer an Annual Deferral Amount, a
Participant may irrevocably elect to receive a future Short-Term Payout from the
Plan with respect to such Annual Deferral Amount.

(a)  
Subject to the Deduction Limitation, the said Short-Term Payout will be a lump
sum payment in an amount that is equal to the Annual Deferral Amount, as
adjusted for amounts credited or debited in the manner provided in Section 4.020
on that amount, determined at the time that the Short-Term Payout becomes
payable (rather than at the date of a Termination of Employment).
  (b)  
Subject to the Deduction Limitation and the other terms and conditions of this
Plan, each Short-Term Payout elected will be paid out during a sixty (60) day
period commencing immediately after the last day of any Plan Year designated by
the Participant that is at least three Plan Years after the Plan Year in which
the Annual Deferral Amount is actually deferred. By way of example, if a
three-year Short-Term Payout is elected for Annual Deferral Amounts that are
deferred in the Plan Year commencing January 1, 2001, the three-year Short-Term
Payout would become payable during a sixty (60) day period commencing January 1,
2005.
  (c)  
Should an event occur that triggers a benefit under Article VI or VII, any
Annual Deferral Amount, plus amounts credited or debited thereon, that is
subject to a Short-Term Payout election under this Section will not be paid in
accordance with this Section, but will instead be paid in accordance with the
other applicable Article.

14



--------------------------------------------------------------------------------



 



(d)  
Notwithstanding any other provision in this Plan to the contrary, the Short-Term
Payout described in this Section will only be available with respect to Annual
Deferral Amounts which are deferred after the Effective Date and will
specifically not be available to amounts which were deferred by a Participant
pursuant to the provisions of a Predecessor Plan.

The provisions of this Section will not be applicable with respect to amounts
deferred or credited hereunder after December 31, 2004
5.020     Withdrawal for Unforeseeable Financial Emergencies. In the event that
any Participant should encounter an Unforeseeable Financial Emergency, such
Participant may:

(a)  
petition the Committee or its delegate to suspend any deferrals required to be
made on his behalf, and/or
  (b)  
petition the Committee or its delegate to permit him to receive a partial or
full payout from the Plan. Such a payout will not exceed the lesser of —

  (1)  
the Participant’s Account Balance, calculated as if the Participant were
receiving a Termination Benefit, or
    (2)  
the amount reasonably needed to satisfy the Unforeseeable Financial Emergency
(which may include amounts necessary to pay any Federal, state or local income
taxes or penalties reasonably anticipated to result from the distribution).

If, subject to the sole discretion of the Committee or its delegate, the
petition for a suspension and/or payout is approved, suspension will take effect
on the date of approval and any payout will be made within sixty (60) days of
the date of approval. The payment of any amount under this Section will not be
subject to the Deduction Limitation.
5.030     Withdrawal Election. With respect to Account Balances hereunder
associated with Plan Year’s prior to January 1, 2005, a Participant (or, after a
Participant’s death, the Participant’s Beneficiary) may elect, at any time, to
withdraw some or all of the Participant’s Account Balance, even though the
Participant (or the Participant’s Beneficiary) has not encountered an
Unforeseeable Financial Emergency at the time of such withdrawal, but the
withdrawal will be subject to the provisions of this Section.

(a)  
The amount of the withdrawal will be subject to imposition of a withdrawal
penalty equal to ten percent (10%) of such amount (the net amount being referred
to in this Section as the “Withdrawal Amount”).
  (b)  
Such an election may be made at any time, before or after the Participant’s
Retirement, Disability, death or Termination of Employment, and whether or not
the Participant (or Beneficiary) is in the process of being paid pursuant to an
installment payment schedule.

The Participant (or his Beneficiary) will be required to make this election by
giving the Committee or its delegate advance written notice of the election in a
form determined from time to time by the Committee or its delegate. Effective
January 1, 2005, a withdrawal election may

15



--------------------------------------------------------------------------------



 



only be made pursuant to this Section 5.030 at a time when the Participant has
no deferral elections in effect under Sections 3.010 or 3.020 of this Plan. The
Participant (or his Beneficiary) will be paid the Withdrawal Amount within sixty
(60) days of his election. Once a Withdrawal Amount has been paid, the
Participant’s participation in the Plan will be suspended and the Participant
will not be eligible to elect Base Annual Salary Deferrals and Incentive
Compensation Deferrals, nor will he be eligible to have Annual Company Match
Amounts credited to his Company Match Account, during the three-year period
immediately following payment of the Withdrawal amount; provided, however, that
such Participant will be eligible to have a pro rata portion of the Company
Match Amount attributable to the portion of the Plan Year immediately prior to
such a withdrawal credited to his Company Match Account. The payment of this
Withdrawal Amount will not be subject to the Deduction Limitation.
5.040     Inclusion in Income Under Section 409A. Notwithstanding any other
provision of this Plan, in the event this Plan fails to satisfy the requirements
of Code Section 409A and regulations thereunder with respect to any Participant,
there shall be distributed to such Participant as promptly as possible after the
Committee becomes aware of such fact of noncompliance such portion of the
Participant’s Account balance hereunder as is included in income as a result of
the failure to comply, but no more.
ARTICLE VI: RETIREMENT BENEFITS
6.010     Retirement Benefit. Subject to the Deduction Limitation, a Participant
who Retires will receive, as a Retirement Benefit, his Account Balance.
6.020     Payment of Retirement Benefit. A Participant, in connection with his
commencement of participation in the Plan, may elect in his Participation
Agreement to receive the Retirement Benefit in a lump sum or pursuant to an
Annual Installment Method of periods of from two (2) through fifteen (15) years.
Subject to the provisions of Section 6.025, a Participant may change any
election he has previously made to a different payout period permitted
hereunder, but only one such a change may be made with respect to any single
election. Such change will be accomplished by the Participant submitting a new
Participation Agreement to the Committee or its delegate, but such change will
not be valid, unless it has been submitted by the Participant and accepted by
the Committee or its delegate (in the Committee’s or delegate’s discretion) at
least one (1) year prior to the Participant’s Retirement. The Participation
Agreement most recently accepted by the Committee or its delegate shall govern
the payout of the Retirement Benefit. If a Participant does not make any
election with respect to the payment of the Retirement Benefit, then such
benefit shall be payable in a lump sum. Any payment made shall be subject to the
Deduction Limitation.
A lump sum payment may not be made, nor may installment payments commence
herefrom, earlier than July 1st of the Plan Year following the Plan Year during
which a Participant Retires.
6.025     Changes to Retirement Benefit Payment Methods.

(a)  
A Participant may change any election he has previously made pursuant to
Section 6.020, but; provided, however, that with respect to amounts deferred or
credited hereunder on or after January 1, 2005, any such change must:

16



--------------------------------------------------------------------------------



 



  (1)  
not result in the acceleration of payments;
    (2)  
not be effective for 12 months after such change is made;
    (3)  
result in the deferral of payments with respect to which the election is changed
for a period of at least 5 years;
    (4)  
not be made less than 12 months prior to the first scheduled payment.

(b)  
Notwithstanding subsection 6.020(a), a Participant may make a new election
applicable to such Participant’s Account during the transition period specified
in the final regulations issued under Code Section 409A, so long as such
election satisfies the requirements for new elections contained in the final
regulations issued under Code Section 409A.

6.030     Death Prior to Completion of Retirement Benefit. If a Participant dies
after Retirement but before the Retirement Benefit is paid in full, the
Participant’s unpaid Retirement Benefit payments shall continue and shall be
paid to the Participant’s Beneficiary over the remaining number of years and in
the same amounts as that benefit would have been paid to the Participant had the
Participant survived.
ARTICLE VII: PRE-RETIREMENT SURVIVOR BENEFIT
7.010     Pre-Retirement Survivor Benefit. Subject to the Deduction Limitation,
the Participant’s Beneficiary shall receive a Pre-Retirement Survivor Benefit
equal to the Participant’s Account Balance if the Participant dies before he
Retires, experiences a Termination of Employment or suffers a Disability.
7.020     Payment of Pre-Retirement Survivor Benefit.

(a)  
A Participant, in connection with his commencement of participation in the Plan,
may elect in his Participation Agreement whether the Pre-Retirement Survivor
Benefit should be received by his Beneficiary in a lump sum or pursuant to an
Annual Installment Method of periods of from 2 through 15 years. The Participant
may annually change this election to an allowable alternative payout period by
submitting a new Participation Agreement to the Committee or its delegate
provided that having such change must, with respect to amounts deferred or
credited hereunder on or after January 1, 2005:

  (1)  
not result in the acceleration of payments;
    (2)  
not be effective for 12 months after such change is made;
    (3)  
result in the deferral of payments with respect to which the election is changed
for a period of at least 5 years; and
    (4)  
not be made less than 12 months prior to the first scheduled payment.

17



--------------------------------------------------------------------------------



 



(b)  
Notwithstanding subsection 7.020(a), a Participant may make a new election
applicable to such Participant’s Account during the transition period specified
in the final regulations issued under Code Section 409A, so long as such
election satisfies the requirements for new elections contained in the final
regulations issued under Code Section 409A.
  (c)  
The Beneficiary Designation Form most recently filed with the Committee or its
delegate prior to the Participant’s death will govern the payout of the
Participant’s Pre-Retirement Survivor Benefit. If a Participant does not make
any election with respect to the payment of the Pre-Retirement Survivor Benefit,
then such benefit will be paid in a lump sum. Despite the foregoing, if the
Participant’s Account Balance at the time of his death is less than $25,000,
payment of the Pre-Retirement Survivor Benefit will be made in a lump sum. The
lump sum payment will be made no later than sixty (60) days after the last day
of the Plan Year in which the Committee or its delegate is provided with proof
that is satisfactory to the Committee or its delegate of the Participant’s
death. Any payment made will be subject to the Deduction Limitation.

ARTICLE VIII: TERMINATION BENEFIT
8.010     Termination Benefit. Subject to the Deduction Limitation, the
Participant will receive a Termination Benefit, which will be equal to the
Participant’s Account Balance if a Participant experiences a Termination of
Employment prior to his Retirement, death or Disability.
8.020     Payment of Termination Benefit. The form of payment of a Participant’s
Account Balance, if such payment is due to the Participant’s Termination of
Employment will in all cases be a lump sum. A lump sum payment may not be made,
nor any installment payments commence herefrom, earlier than July 1 of the Plan
Year following the Plan Year during which the Participant terminates.
ARTICLE IX: DISABILITY WAIVER AND BENEFIT
9.010     Continued Eligibility; Disability Benefit. A Participant suffering a
Disability will receive a Disability Benefit equal to his Account Balance at the
time of the Disability determination; provided, however, that should the
Participant otherwise have been eligible to Retire, he or she will be paid in
accordance with Article VI. The Disability Benefit will be paid in a lump sum
within sixty (60) days of the Disability determination. Any payment made will be
subject to the Deduction Limitation.
ARTICLE X: BENEFICIARY DESIGNATION
10.010     Beneficiary. Each Participant will have the right, at any time, to
designate his Beneficiary or Beneficiaries (both primary and contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.

18



--------------------------------------------------------------------------------



 



10.020     Beneficiary Designation or Change of Designation. A Participant will
be permitted to designate his Beneficiary by completing and signing the
Beneficiary Designation Form, and returning it to the Committee or its delegate.
A Participant will have the right to change a Beneficiary by completing, signing
and otherwise complying with the terms of the Beneficiary Designation Form and
the Committee’s or its delegate’s rules and procedures, as in effect from time
to time. Upon the acceptance by the Committee or its delegate of a new
Beneficiary Designation Form, all Beneficiary designations previously filed will
be canceled. The Committee or its delegate will be entitled to rely on the last
Beneficiary Designation Form filed by the Participant and accepted by the
Committee or its delegate prior to the Participant’s death.
10.030    Spousal Consent Required. If a Participant names someone other than
his spouse as a Beneficiary, a spousal consent, in the form designated by the
Committee or its delegate, must be signed by that Participant’s spouse and
returned to the Committee or its delegate.
10.040    Acknowledgment. No designation or change in designation of a
Beneficiary will be effective until received and acknowledged in writing by the
Committee or its delegate.
10.050    Absence of Valid Beneficiary Designation. If a Participant fails to
designate a Beneficiary as provided in the preceding Sections or, if all
designated Beneficiaries predecease the Participant or die prior to complete
distribution of the Participant’s benefits, then the Participant’s designated
Beneficiary will be deemed to be his surviving spouse. If the Participant has no
surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary will be payable to the executor or personal representative of the
Participant’s estate.
10.060    Doubt as to Beneficiary. If the Committee or its delegate has any
doubt as to the proper Beneficiary to receive payments pursuant to this Plan,
the Committee or its delegate will have the right, exercisable in its
discretion, to withhold such payments until this matter is resolved to the
Committee’s or the delegate’s satisfaction.
10.070    Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary will fully and completely discharge the Company and all of its
Affiliates and the Committee from all further obligations under this Plan with
respect to the Participant, and that Participant’s participation in this Plan
will terminate upon such full payment of benefits.
ARTICLE XI: LEAVE OF ABSENCE
11.010    Paid Leave of Absence. If a Participant is authorized by the Company
or the Affiliate employing the Participant for any reason to take a paid leave
of absence, the Participant will continue to be considered to be an Employee and
the Annual Deferral Amount will continue to be withheld during such paid leave
of absence.
11.020    Unpaid Leave of Absence. If a Participant is authorized by the Company
or the Affiliate employing the Participant to take an unpaid leave of absence,
the Participant will continue to be considered to be an Employee and the
Participant will be excused from making deferrals until the earlier of the date
the leave of absence expires or the Participant returns to a paid employment
status. Upon such expiration or return, deferrals will resume for the remaining
portion of the Plan Year in which the expiration or return occurs, based on the
deferral election,

19



--------------------------------------------------------------------------------



 



if any, made for that Plan Year. If no election was made for that Plan Year, no
deferral will be withheld.
ARTICLE XII: TERMINATION, AMENDMENT OR MODIFICATION
12.010    Termination. Although the Company and each Affiliate anticipates that
it will continue the Plan for an indefinite period of time, there is no
guarantee that the Company or any such Affiliate will continue the Plan or will
not terminate the Plan at any time in the future. Accordingly, the Company
reserves the right to discontinue sponsorship of the Plan and/or to terminate
the Plan at any time with respect to any or all of its participating Employees,
by action of the Board of Directors.
If this Plan is terminated, no additional deferrals or contributions shall be
credited to any Participant Account hereunder. Following Plan termination,
Participants’ Accounts shall be paid at such time and in such form as provided
under the Plan. Notwithstanding the preceding sentence, either at the time of
termination or on a subsequent date the Company may, in its discretion,
determine to distribute the then existing Account balances of Participants and
Beneficiaries and, following such distribution, there shall be no further
obligation to any Participant or Beneficiary under this Plan; provided, however,
that the authority granted to the Company under this sentence shall be
implemented only to the extent permissible under Code Section 409A and
regulations and other guidance issued by the Internal Revenue Service
interpreting the provisions of that Section.
12.020  Amendment. The Company may, at any time, amend or modify the Plan in
whole or in part by action of the Board of Directors; provided, however, that:

(a)  
no amendment or modification shall be effective to decrease or restrict the
value of a Participant’s Account Balance in existence at the time the amendment
or modification is made, calculated as if the Participant had experienced a
Termination of Employment as of the effective date of the amendment or
modification or, if the amendment or modification occurs after the date upon
which the Participant was eligible to Retire, the Participant had Retired as of
the effective date of the amendment or modification;
  (b)  
no amendment or modification of this Section 12.020 shall be effective; and
  (c)  
the amendment or modification of the Plan shall not affect any Participant or
Beneficiary who has become entitled to the payment of benefits under the Plan as
of the date of the amendment or modification.

Notwithstanding the foregoing, the Company may make any amendment it deems
necessary or desirable for purposes of compliance with the requirements of Code
Section 409A and regulations thereunder.
12.030  Amendment of Individual Participation Agreement Forms. Despite the
provisions of Sections 12.010 and 12.020, if a Participant’s Participation
Agreement Form contains benefits or limitations that are not contained in this
Plan document, the Company or Affiliate may only amend or terminate such
provisions with the consent of the Participant.

20



--------------------------------------------------------------------------------



 



12.040  Effect of Payment. The full payment of all applicable benefits hereunder
shall completely discharge all obligations to a Participant and his
Beneficiaries under this Plan.
ARTICLE XIII: ADMINISTRATION
13.010  Committee Duties. Except as otherwise provided in this Article, this
Plan will be administered by the Committee and its delegates. Members of the
Committee may be Participants under this Plan. The Committee will also have the
discretion and authority to:

(a)  
make, amend, interpret, and enforce all appropriate rules and regulations for
the administration of this Plan, and
  (b)  
decide or resolve any and all questions including interpretations of this Plan,
as may arise in connection with the Plan.

Any individual serving on the Committee who is a Participant will not be
permitted to vote or act on any matter relating solely to himself or herself.
When making a determination or calculation, the Committee will be entitled to
rely on information furnished by a Participant or the Company.
13.020  Administration Upon Change of Control. Notwithstanding any other
provision of this Plan to the contrary, upon and after the occurrence of a
Change of Control, the Plan will be administered by the Third-Party
Administrator. The Third-Party Administrator so selected will have the
discretionary power to determine all questions arising in connection with the
administration of the Plan and the interpretation of the Plan and Trust
including, but not limited, to benefit entitlement determinations; provided,
however, upon and after the occurrence of a Change of Control, such
administrator will have no power to direct the investment of Plan or Trust
assets or select any investment manager or custodial firm for the Plan or Trust.
Upon and after the occurrence of a Change of Control, the Company will be
required to:

(a)  
pay all reasonable administrative expenses and fees of the Third-Party
Administrator;
  (b)  
indemnify the Third-Party Administrator against any costs, expenses and
liabilities including, without limitation, attorney’s fees and expenses arising
in connection with the performance of such administrator hereunder, except with
respect to matters resulting from the gross negligence or willful misconduct of
the said administrator or its employees or agents; and
  (c)  
supply full and timely information to the Third-Party Administrator on all
matters relating to the Plan, the Trust, the Participants and their
Beneficiaries, the Account Balances of the Participants, the date of
circumstances of the Retirement, Disability, death or Termination of Employment
of the Participants, and such other pertinent information as the Third-Party
Administrator may reasonably require.

Upon and after a Change of Control, the Third-Party Administrator may not be
terminated by the Company and may only be terminated (and a replacement
appointed) by the Trustee, but only with the approval of the Ex-CEO.

21



--------------------------------------------------------------------------------



 



13.030  Agents. In the administration of this Plan, the Committee may, from time
to time, employ agents and delegate to them such administrative duties as it
sees fit (including acting through a duly appointed representative) and may from
time to time consult with counsel who may be counsel to any Employer. The
Company’s Vice President, Compensation will at all times, unless otherwise
determined by the Committee, be deemed to be and shall be specifically referred
to herein as the Committee’s delegate for all purposes herein.
13.040  Binding Effect of Decisions. The decision or action of the Committee or
its delegate with respect to any question arising out of or in connection with
the administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder will be final and conclusive and binding upon
all persons having any interest in the Plan.
13.050  Indemnity of Committee. The Company and its Affiliates shall indemnify
and hold harmless the members of the Committee, any Employee to whom the duties
of the Committee may be delegated, and the Committee or its delegate against any
and all claims, losses, damages, expenses or liabilities arising from any action
or failure to act with respect to this Plan, except in the case of willful
misconduct by the Committee, any of its members, or such Employee.
13.060  Employer Information. To enable the Committee and its delegates to
perform their functions, the Company will supply full and timely information to
the Committee and delegates on all matters relating to the compensation of its
Participants, the date and circumstances of the Retirement, Disability, death or
circumstances of the Retirement, Disability, death or Termination of Employment
of its Participants, and such other pertinent information as the Committee or
its delegate may reasonably require.
ARTICLE XIV: OTHER BENEFITS AND AGREEMENTS
14.010  Coordination with Other Benefits. The benefits provided for a
Participant and Participant’s Beneficiary under the Plan are in addition to any
other benefits available to such Participant under any other plan or program for
employees of the Company and its Affiliates. The Plan will supplement and will
not supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.
ARTICLE XV: CLAIMS PROCEDURE
15.010  Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Committee or its delegate a written claim for a
determination with respect to the amounts distributable to such Claimant from
the Plan. If such a claim relates to the contents of a notice received by the
Claimant, the claim must be made within sixty (60) days after such notice was
received by the Claimant. All other claims must be made within one hundred and
eighty (180) days of the date on which the event that caused the claim to arise
occurred. The claim must state with particularity the determination desired by
the Claimant.
15.020  Notification of Decision. The Committee or its delegate will consider a
Claimant’s claim within a reasonable time, and will notify the Claimant in
writing:

22



--------------------------------------------------------------------------------



 



(a)  
that the Claimant’s requested determination has been made, and that the claim
has been allowed in full; or
  (b)  
that the Committee or its delegate has reached a conclusion contrary, in whole
or in part, to the Claimant’s requested determination, and such notice must set
forth in a manner calculated to be understood by the Claimant;
  (c)  
the specific reason(s) for the denial of the claim, or any part of it;

  (1)  
specific reference(s) to pertinent provisions of the Plan upon which such denial
was based;
    (2)  
a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and
    (3)  
an explanation of the claim review procedure set forth in Section 15.030 below.

15.030  Review of a Denied Claim. Within sixty (60) days after receiving a
notice from the Committee or its delegate that a claim has been denied, in whole
or in part, a Claimant (or the Claimant’s duly authorized representative) may
file with the Committee or its delegate a written request for a review of the
denial of the claim. Thereafter, but not later than thirty (30) days after the
review procedure began, the Claimant (or the Claimant’s duly authorized
representative):

(a)  
may review pertinent documents;
  (b)  
may submit written comments or other documents; and/or
  (c)  
may request a hearing, which the Committee or its delegate, in its sole
discretion, may grant.

15.040  Decision on Review. The Committee or its delegate will render any
decision on review promptly, and not later than 60 days after the filing of a
written request for review of the denial, unless a hearing is held or other
special circumstances require additional time, in which case the Committee’s or
its delegate’s decision must be rendered within one hundred and twenty
(120) days after such date. Such decision must be written in a manner calculated
to be understood by the Claimant, and it must contain:

(a)  
specific reasons for the decision;
  (b)  
specific reference(s) to the pertinent Plan provisions upon which the decision
was based; and
  (c)  
such other matters as the Committee or its delegate deems relevant.

23



--------------------------------------------------------------------------------



 



15.050  Legal Action. A Claimant’s compliance with the foregoing provisions of
this Article 14 is a mandatory prerequisite to a Claimant’s right to commence
any legal action with respect to any claim for benefits under this Plan.
ARTICLE XVI: TRUST
16.010  Establishment of the Trust. The Company shall establish the Trust (which
may be referred to herein as a “Rabbi Trust”). The Trust shall become
irrevocable upon a Change of Control (to the extent not then irrevocable). After
the Trust has become irrevocable with respect to the Plan, except as otherwise
provided in Section 12 of the Trust, the Trust shall remain irrevocable with
respect to the Plan until all benefits due under this Plan and benefits and
account balances due to participants and beneficiaries under any other plan
covered by the trust have been paid in full. Upon establishment of the Trust,
the Company shall provide for funding of the Trust in accordance with the terms
of the Trust.
16.020  Interrelationship of the Plan and the Trust. The provisions of the Plan
and each Participant’s Participation Agreement Form will govern the rights of a
Participant to receive distributions pursuant to the Plan. The provisions of the
Trust will govern the rights of the Company and its Affiliates, Participants and
the creditors of the Company and its Affiliates to the assets transferred to the
Trust. The Company and each of its Affiliates employing any Participant will at
all times remain liable to carry out their obligations under the Plan.
16.030  Distributions From the Trust. The Company’s and each of its Affiliate’s
obligations under the Plan may be satisfied with Trust assets distributed
pursuant to the terms of the Trust, and any such distribution will reduce their
obligations under this Plan.
16.040  Rabbi Trust. The Rabbi Trust shall:

(a)  
be a non-qualified grantor trust which satisfies in all material respects the
requirement of Revenue Procedure 92-64, 1992-2 CB 122 (or any successor Revenue
Procedure or other applicable authority);
  (b)  
become irrevocable upon a Change of Control (to the extent not then
irrevocable); and
  (c)  
provide that any successor trustee shall be a bank trust department or other
party that may be granted corporate trustee powers under state law.

ARTICLE XVII: MISCELLANEOUS
17.010  Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code §401(a) and that “is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employee” within the meaning of
ERISA §§201(2), 301(a)(3) and 401(a)(1). The Plan will be administered and
interpreted to the extent possible in a manner consistent with that intent.

24



--------------------------------------------------------------------------------



 



17.020  Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of the Company or its Affiliates. For purposes
of the payment of benefits under this Plan, any and all of the Company’s or
Affiliate’s assets shall be, and remain, the general, unpledged unrestricted
assets of the Company or Affiliate. The Company or Affiliate’s obligation under
the Plan shall be merely that of an unfunded and unsecured promise to pay money
in the future.
17.030  Company Liability. The Company’s or an Affiliate’s liability for the
payment of benefits will be defined only by the Plan and the Participant’s
specific Participation Agreement Form. The Company and its Affiliates will have
no obligation to a Participant under the Plan, except as expressly provided in
the Plan and the Participant’s Participation Agreement Form.
17.040  Nonassignability. Neither a Participant nor any other person will have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable will, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.
17.050  Not a Contract of Employment. The terms and conditions of this Plan
shall not be deemed to constitute a contract of employment between the Company
or any of its Affiliates and the Participant. Such employment is hereby
acknowledged to be an “at will” employment relationship that can be terminated
at any time for any reason, or no reason, with or without cause, and with or
without notice, unless expressly provided in a written employment agreement.
Nothing in this Plan shall be deemed to give a Participant the right to be
retained in the service of any the Company or an Affiliate or to interfere with
the right of the Company or an Affiliate to discipline or discharge the
Participant at any time.
17.060  Furnishing Information. A Participant or his Beneficiary will cooperate
with the Committee or its delegate by furnishing any and all information
requested by the Committee or its delegate and take such other actions as may be
requested in order to facilitate the administration of the Plan and the payments
of benefits hereunder, including but not limited to taking such physical
examinations as the Committee or its delegate may deem necessary.
17.070  Terms. Whenever any words are used herein in the masculine, they should
be construed as though they were in the feminine in all cases where they would
so apply; and whenever any words are used herein in the singular or in the
plural, they should be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply.
17.080  Captions. The captions of the articles, sections and paragraphs of this
Plan are for convenience only and do not control or affect the meaning or
construction of any of its provisions.

25



--------------------------------------------------------------------------------



 



17.090  Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the laws of the State of Wisconsin.
17.100  Notice. Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to the address below:
Vice President, Compensation
Rockwell Automation, Inc.
Firstar Center
777 East Wisconsin Avenue
Milwaukee, Wisconsin 53202
Such notice will be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.
Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.
17.110  Successors. The provisions of this Plan shall bind and inure to the
benefit of the Company and its successors and assigns and the Participant and
the Participant’s designated Beneficiaries.
17.120  Spouse’s Interest. The interest in the benefits hereunder of a spouse of
a Participant who has predeceased the Participant will automatically pass to the
Participant and will not be transferable by such spouse in any manner, including
but not limited to such spouse’s will, nor will such interest pass under the
laws of intestate succession.
17.130  Validity. In case any provision of this Plan should be found to be
illegal or invalid for any reason, said illegality or invalidity will not affect
the remaining parts hereof, but this Plan should be construed and enforced as if
such illegal or invalid provision had never been inserted herein.
17.140  Minors, Incompetent Persons, etc. If the Committee or its delegate
determines that a benefit under this Plan is to be paid to a minor, a person
declared incompetent or to a person incapable of handling the disposition of
that person’s property, the Committee or its delegate may direct payment of such
benefit to the guardian, legal representative or person having the care and
custody of such minor, incompetent or incapable person. The Committee or its
delegate may require proof of minority, incompetence, incapacity or
guardianship, as it may deem appropriate prior to distribution of the benefit.
Any payment of a benefit shall be a payment for the account of the Participant
and the Participant’s Beneficiary, as the case may be, and will be a complete
discharge of any liability under the Plan for such payment amount.
17.150  Court Order. The Committee or its delegate is authorized to make any
payments directed by court order in any action in which the Plan or the
Committee has been named as a party. In addition, if a court determines that a
spouse or former spouse of a Participant has an interest in the Participant’s
benefits under the Plan in connection with a property settlement or

26



--------------------------------------------------------------------------------



 



otherwise, the Committee or its delegate, in its sole discretion, will have the
right, notwithstanding any election made by a Participant, to immediately
distribute the spouse’s or former spouse’s interest in the Participant’s
benefits under the Plan to that spouse or former spouse.
17.160  Insurance. The Company, on its own behalf or on behalf of the trustee of
the Trust, and, in its discretion, may apply for and procure insurance on the
life of the Participant, in such amounts and in such forms as the Trust may
choose. The Company or the trustee of the Trust, as the case may be, will be the
sole owner and beneficiary of any such insurance. The Participant will have no
interest whatsoever in any such policy or policies, and at the request of the
Company will submit to medical examinations and supply such information and
execute such documents as may be required by the insurance company or companies
to which the Company has applied for insurance.
17.170  Legal Fees To Enforce Rights After Change of Control. The Company is
aware that upon the occurrence of a Change of Control, the Board of Directors
(which might then be composed of new members) or a shareholder of the Company or
of any successor corporation might then cause or attempt to cause the Company,
an Affiliate or such successor to refuse to comply with its obligations under
the Plan and might cause or attempt to cause the Company or the Affiliate to
institute, or may institute, litigation seeking to deny Participants the
benefits intended under the Plan. In these circumstances, the purpose of the
Plan could be frustrated. Accordingly, if, following a Change of Control, it
should appear to any Participant that the Company, an Affiliate of the Company
or any successor corporation has failed to comply with any of its obligations
under the Plan or any agreement thereunder or, if the Company, such Affiliate or
any other person takes any action to declare the Plan void or unenforceable or
institutes any litigation or other legal action designed to deny, diminish or to
recover from any Participant the benefits intended to be provided, then the
Company irrevocably authorizes such Participant to retain counsel of his choice
at the expense of the Company to represent such Participant in connection with
the initiation or defense of any litigation or other legal action, whether by or
against the Company, one or more of its Affiliates or any director, officer,
shareholder or other person affiliated with the Company, any such Affiliate any
successor thereto in any jurisdiction.
17.180  Requirement for Release. Any payment to any Participant or a
Participant’s present, future or former spouse or Beneficiary in accordance with
the provisions of this Plan will, to the extent thereof, be in full satisfaction
of all claims against the Plan, the Trustee and the Company, and the Trustee may
require such Participant or Beneficiary, as a condition precedent to such
payment to execute a receipt and release to such effect.

27



--------------------------------------------------------------------------------



 



Appendix A
PREDECESSOR PLAN PROVISIONS
The following provisions shall apply with respect to the Participants, as
applicable, in the Rockwell Predecessor Plans.

I.  
Accounts.

With respect to a Participant’s incentive compensation deferrals under one of
the Predecessor Plans for periods prior to the Effective Date, the value of any
such Participant’s account will be determined as of the last day of a calendar
year quarter (the “Determination Date”) and will be equal to the total of the
Participant’s Lump Sum Payment and Installment Payment Sub-Accounts.
The value of each such Sub-Account will consist of:

  (1)  
the balance of such Sub-Account as of the last preceding Determination Date,
plus
    (2)  
any Deferred Compensation credited to such Sub-Account since the last preceding
Determination date, plus
    (3)  
the sum of the three (3) monthly amounts determined by multiplying the average
daily balance of such Sub-Account during each of the three calendar months since
the last preceding Determination Date by the Interest Rate applicable to such
month, minus
    (4)  
the amount of all Plan Benefits, if any, paid during the period since the last
preceding Determination Date.

Interest, determined as provided in (3) above, will be credited to each such
Sub-Account as of the Determination Date as of which such Sub-Account is valued.

II.  
Retirement Distributions and Withdrawals of Predecessor Plan Accounts.
  (a)  
With respect to the provisions of the Predecessor Plans which were in effect
immediately prior to the Effective Date of this Plan as they regard benefits
payable at retirement or employment termination to a Participant, or at the time
of a Participant’s death, to his Beneficiary, such provisions shall remain in
effect hereunder, but only with respect to amounts deferred prior to the
Effective Date of this Plan (and earnings thereon pursuant to the preceding
Section of this Appendix).
  (b)  
No Plan Benefit shall be payable to a Participant in one of the Predecessor
Plans prior to his termination of employment, except that, in the case of the
Rockwell Predecessor Plan, the Committee or its delegate may permit a
Participant or, after a Participant’s death, a

28



--------------------------------------------------------------------------------



 



   
Participant’s Beneficiary or other person or entity entitled to receive such
Predecessor Plan benefit to withdraw from his Account prior to his termination
of employment:
        (1)  
an amount necessary to meet a financial hardship, or
        (2)  
his entire Account balance

Either type of withdrawal shall be requested by written notice to the Committee
or its delegate and the amount of the withdrawal shall be paid within forty-five
(45) days after receipt of the written notice.

III.  
Funding of Rabbi Trust for Account Balances upon Change of Control.

The Company shall fund the Trust in immediately available funds for the benefit
of each Participant, surviving spouse, joint annuitant or beneficiary with
respect to Accounts under the Predecessor Plans in accordance with the terms of
the Trust. Such trust, as it regards such Predecessor Plan amounts, shall:

(a)  
be a non-qualified grantor trust which satisfies in all material respects the
requirement of Revenue Procedure 92-64, 1992-2 CB 122 (or any successor Revenue
Procedure or other applicable authority);
  (b)  
become irrevocable upon a change of Control (to the extent not then
irrevocable); and
  (c)  
provide that any successor trustee shall be a bank trust department or other
party that may be granted corporate trustee powers under state law.

29



--------------------------------------------------------------------------------



 



Appendix B
MEASUREMENT FUNDS
Measurement Funds (and their underlying benchmark mutual funds) are listed below
in alphabetical order:

•  
Balanced Fund

Fidelity Puritan Fund
The objective of this balanced mutual fund is to obtain income and capital
growth consistent with reasonable risk.
This fund invests approximately 60% of its assets in stocks and other equity
securities and the remainder in investment grade bonds and other investment
grade debt securities, including medium and high quality debt securities. The
fund will invest at least 25% of total assets in fixed-income senior securities
(including debt securities and preferred stock). The fund may invest in domestic
and foreign issuers.

•  
Blue Chip Growth Fund

Fidelity Blue Chip Growth Fund
The objective of this growth mutual fund is to increase the value of investments
over the long term through capital growth.
The fund invests primarily in common stocks of well-known and established
companies. Normally at least 65% of the fund’s total assets are invested in blue
chip companies. The fund may also invest in companies with above-average growth
potential that the fund’s manager believes are positioned to become the blue
chips of the future.

•  
Capital & Income Fund

Fidelity Capital & Income Fund
The objective of this income mutual fund is to obtain a combination of current
income and capital growth.
This fund invests in equity and debt securities, including defaulted securities,
with an emphasis on lower-quality debt securities. The fund may also invest in
securities of domestic and foreign issuers. This fund carries a “short-term
trading fee” which is charged to discourage short-term buying and selling of
fund shares. If shares are sold after being held for less than 365 days, the
fund will deduct a short-term trading fee equal to 1.5% of the value of the
shares sold.

30



--------------------------------------------------------------------------------



 



•  
Diversified International Fund

Fidelity Diversified International Fund
The objective of this growth mutual fund, which invests overseas, is to increase
the value of investments over the long term through capital growth.
This fund normally invests at least 65% of total assets in foreign securities.
In selecting securities the fund employs computer-aided quantitative analysis
supported by fundamental research. This fund will carry a “short-term trading
fee” which will be charged to discourage short-term buying and selling of fund
shares. If shares are sold after being held for less than 30 days, the fund will
deduct a short-term trading fee from your account equal to 1.0% of the value of
the shares sold.

•  
Equity Income Fund

Fidelity Equity Income Fund
The objective of this growth and income mutual fund is to obtain reasonable
income to while considering the potential for capital appreciation. It seeks to
provide a yield that exceeds the yield of the securities in the Standard & Poors
500 Index.
The fund normally invests at least 65% of total assets in income-producing
equity securities, which tend to lead to investments in large cap stocks. The
fund potentially invests in other types of equity and debt securities, including
lower-quality debt securities. The fund may invest in securities of domestic and
foreign issuers.

•  
Fidelity Fund

Fidelity Fund
This growth and income mutual fund strives to obtain long-term capital growth.
The fund invests primarily in common stocks. It potentially invests a portion of
its assets in bonds, including lower-quality debt securities. The fund invests
in domestic and foreign issuers.

•  
Investment Grade Bond Fund

Fidelity Investment Grade Bond Fund
The objective of this income mutual fund is to obtain high current income.
This fund normally invests in U.S. dollar-denominated investment-grade bonds
(those of medium and high quality). The fund is managed to have similar overall
interest rate risk to the Lehman Brothers Aggregate Bond Index. Assets are
allocated across different market sectors and maturities.

31



--------------------------------------------------------------------------------



 



•  
Market Index Fund

SpartanÒ 500Market Index Fund
This mutual fund seeks to obtain investment results that correspond to the total
return (i.e. the combination of capital changes and income) of common stocks
publicly traded in the United States, as represented by the Standard & Poors 500
Index (S&P 500Ò), while keeping transaction costs and other expenses low.
The fund normally invests at least 80% of its assets in common stock included in
the S&P 500. The fund may lend securities to earn income for the fund. This fund
carries a “short-term trading fee” which is charged to discourage short-term
buying and selling of fund shares. If shares are sold after being held for less
than 90 days, the fund will deduct a short-term trading fee from your account
equal to 0.50% of the value of the shares sold.

•  
Mid-Cap Stock Fund

Fidelity Mid-Cap Stock Fund
The objective of this growth mutual fund is to increase the value of investments
over the long term through capital growth. The fund normally invests at least
65% of total assets in common stocks of companies with medium market
capitalizations (those with market capitalizations similar to companies in the
S&P MidCap 400). The fund may invest in companies with smaller or larger market
capitalizations. The fund may also invest in domestic and foreign issuers.

•  
Small Cap Fund

Fidelity Small Cap Selector
This mutual fund seeks to obtain capital appreciation.
This fund normally invests at least 65% of total assets in securities of
companies with small market capitalizations (those with market capitalizations
similar to companies in the Russell 2000® Index). The fund will primarily invest
in common stock. The fund may also invest in domestic and foreign issuers. This
fund carries a “short-term trading fee” which is charged to discourage
short-term buying and selling of fund shares. If shares are sold after being
held for less than 90 days, the fund will deduct a short-term trading fee from
your account equal to 1.5% of the value of the shares sold.

32



--------------------------------------------------------------------------------



 



•  
US Govt. Money Market Fund

Spartan US Government Money Market Fund
The objective of this fund is to obtain as high a level of current income as is
consistent with preservation of capital and liquidity.
This fund invests in U.S. Government securities and repurchase agreements for
those securities, and enters reverse repurchase agreements. The fund invests in
compliance with industry-standard requirements for money market funds for the
quality, maturity and diversification of investments.

33